Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 1, numeral 11 is not described and heater control circuit 306 not labeled as described on page 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second upstream resistive element connected in series to the first upstream resistive element” (claims 22, 23, 32, 33) and “the downstream resistive element connected in series to the first downstream resistive element” (claims 24, 25, 34, 35)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not directed to the claimed invention but is identical to the parent application.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 21 and 31, the disclosure does not support the claimed language of the current not causing the first downstream resistive element to be heated above the ambient temperature.
Regarding claims 22 and 32, the disclosure does not provide support of a second upstream resistive element connected in series to the first upstream resistive element and the current causing the second upstream resistive element to be heated above the ambient temperature. It is not clear as to how they are connected in series when in Fig. 4, the show connected in parallel.
Regarding claims 23 and 33, the disclosure does not provide support of a second upstream resistive element connected in series to the first upstream resistive element and the current not causing the second upstream resistive element to be heated above the ambient temperature. It is not clear as to how they are connected in series when in Fig. 4, the show connected in parallel.
Regarding claims 24 and 34, the disclosure does not provide support of a second downstream resistive element connected in series to the first downstream resistive element and the current causing the second downstream resistive element to be heated above the ambient temperature. It is not clear as to how they are connected in series when in Fig. 4, the show connected in parallel.
Regarding claims 25 and 35, the disclosure does not provide support of a second downstream resistive element connected in series to the first downstream resistive element and the current not causing the second downstream resistive element to be heated above the ambient temperature. It is not clear as to how they are connected in series when in Fig. 4, the show connected in parallel.
There is not description of the first and second upstream resistive elements connected in series (claims 22,23,32,33) or the first and second downstream resistive elements connected in series (claims 24,25,34,35).
Regarding claims 27 and 37, there is no description of the first resistance value and the second resistance value of the first upstream resistive element being 500 ohms. There is no description of the second resistance values for any of the resistive elements. It is not clear as to how the first and second resistance values of the first upstream resistive element is the same without showing as to how it stays the same or based on what it stays the same.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-25, 27-29, 32-35 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22-23 and 32-33, it is not clear as to how the second upstream resistive element is connected in series to the first upstream resistive element.
Regarding claims 24-25 and 34-35, it is not clear as to how the second downstream resistive element is connected in series to the first downstream resistive element. 
Regarding claims 27 and 37, it is not clear as to how the first and second resistance values of the first upstream resistive element is the same without showing as to how it stays the same or based on what it stays the same.
NOTE: According to Fig. 4, the Wheatstone bridge shows first upstream resistive element (RU1) connected in series to the second downstream resistive element (RD2) and the first downstream resistive element (RD1) connected in series to the second upstream resistive element (RU2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 25, 26, 31, 32, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hocken et al. (2007/0050155) (hereinafter Hocken).
Regarding claims 21 and 31, Hocken teaches a flow sensor (1) and method for operating the flow sensor comprising a bridge circuit (10, Fig. 2) comprising a first upstream resistive element (12) connected in parallel to a first downstream resistive element (14), wherein the bridge circuit is configured to supply a current to each of the first upstream resistive element and the first downstream resistive element, wherein the current causes the first upstream resistive element to be heated above an ambient temperature (para and 0027, Electrical power dissipation is inversely proportional to resistance, leading to self-heating of hot film anemometer element 12 and resistor 18 when operated in the bridge circuit of sensing device 10), and wherein the current does not cause the first downstream resistive element to be heated above the ambient temperature (para 0027, the hot film anemometer element 12 and resistor 18 are preferably relatively lower in resistance than element 14 and resistors 16, 20 (this shows that  there is no self-heating in resistors 16 and 20)).
Regarding claims 22 and 32, Hocken teaches a second upstream resistive element (18) connected in series to the first upstream resistive element, wherein the current causes the second upstream resistive element to be heated above the ambient temperature (para 0027).
Regarding claims 25 and 35, Hocken teaches a second downstream resistive element (16,20) connected in series to the first downstream resistive element, wherein the current does not cause the second downstream resistive element to be heated above the ambient temperature (para 0027).
Regarding claims 26 and 36, Hocken teaches the first upstream resistive element is associated with a first resistance that changes with temperature, wherein the first downstream resistive element is associated with a second resistance that changes with temperature, wherein a temperature difference between the first upstream resistive element and the first downstream resistive element causes an imbalance in the bridge circuit that corresponds to a fluid flow rate of a fluid (para 0003).
Claims 21, 23, 31 and 33 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Burton (2008/0066541).
Regarding claims 21 and 31, Burton teaches a flow sensor (200, 300) and method for operating the flow sensor comprising a bridge circuit (Fig. 2) comprising a first upstream resistive element (202) connected in parallel to a first downstream resistive element (203), wherein the bridge circuit is configured to supply a current to each of the first upstream resistive element and the first downstream resistive element, wherein the current causes the first upstream resistive element to be heated above an ambient temperature (para 0006, 0007), and wherein the current does not cause the first downstream resistive element to be heated above the ambient temperature (para 0006, fixed resistor).
Regarding claims 23 and 33, Burton teaches the bridge circuit further comprising a second upstream resistive element (Rb) connected in series to the first upstream resistive element, wherein the current does not cause the second upstream resistive element to be heated above the ambient temperature.
Claims 21 and 31 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gee (2005/0075804).
Regarding claims 21 and 31, Gee teaches a flow sensor (12) and method for operating the flow sensor comprising a bridge circuit (Fig. 1) comprising a first upstream resistive element (RH) connected in parallel to a first downstream resistive element (RA), wherein the bridge circuit is configured to supply a current to each of the first upstream resistive element and the first downstream resistive element (Fig. 1, para 0005), wherein the current causes the first upstream resistive element to be heated above an ambient temperature (para 0005), and wherein the current does not cause the first downstream resistive element to be heated above the ambient temperature (para 0005).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 27-30, 34 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hocken or Burton or Gee in view of Admitted Prior Art (APA).
Regarding claims 24 and 34, Hocken, Burton or Gee teach all the claimed features but do not explicitly teach a second downstream resistive element connected in series to the first downstream resistive element, wherein the current causes the second downstream resistive element to be heated above the ambient temperature. Hocken teaches that the electrical power dissipation is inversely proportional to the resistance. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the resistors in a Wheatstone bridge having a specific resistance values in order self-heat or non-heat based on the resistance values as it is known that low resistance resistors would dissipate enough electrical power to cause self-heating of the resistor and thus, one having ordinary skill in the art may design and select a resistance value for a resistor that needs to self-heated.
Regarding claims 27 and 37, Hocken, Burton or Gee teach all the claimed features except for a first resistance value of the first upstream resistive element is 500 ohms, wherein a second resistance value of the first upstream resistive element is 500 ohms. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the resistance values of the resistors in order to provide self-heating or non-heating of the resistors since it is known that resistors having low resistance would permit self-heating compared to resistors having high resistance and thus enhance heating or non-heating the resistors.
Regarding claims 28 and 38, while, Hocken, Burton or Gee teach all the claimed features, the bridge circuit configured to produce a differential output between 96 megavolts and 134 megavolts or to produce the differential output in response to a bridge voltage of 2.4 volts is nothing more than would have been nothing more than a matter of design choice of selecting an operating range for accurate measurements.
Regarding claims 30 and 40, Hocken, Burton or Gee teach all the features of the claimed invention except for a slit having a first side and a second side opposite to the first side, wherein the first upstream resistive element is positioned in a first parallel arrangement with the slit adjacent the first side without intervening heater element, wherein the first downstream resistive element is positioned in a second parallel arrangement with the slit adjacent the second side without intervening heater element. The APA (Fig. 3) teaches a slit (310) having a first side and a second side opposite to the first side, wherein the first upstream resistive element is positioned in a first parallel arrangement with the slit adjacent the first side without intervening heater element, wherein the first downstream resistive element is positioned in a second parallel arrangement with the slit adjacent the second side without intervening heater element (Fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the slit between the resistive elements since such an arrangement would prevent direct thermal conduction between the resistors due to the disconnect by the slit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/10/2022